Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 2, 4, 5, 10, 12, 13, 15, 16, 19, 22-24, 27-31, 33, 35, 36, and 41-43, drawn to a method of enhancing antibody-dependent cell cytotoxicity (ADCC) in a subject, the method comprising administering to a subject in need thereof a therapeutically effective amount of an anti-BCMA antibody and an effective amount of immune cells, wherein the immune cells are T lymphocytes or NK cells expressing an antibody-coupled T-cell receptor (ACTR) construct, which comprises: (a) an Fc binding domain; (b) a transmembrane domain; and (c) a cytoplasmic signaling domain comprising an immunoreceptor tyrosine-based activation motif (ITAM). 
II, claim(s) 44, drawn to a kit for immunotherapy, comprising: (i) a pharmaceutical composition that comprises an anti-BCMA antibody, and a pharmaceutically acceptable carrier, wherein the anti-BCMA antibody is a humanized antibody; and (ii) a population of T lymphocytes or NK cells that express an antibody-coupled T-cell receptor (ACTR) construct as defined in claim 1. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A specific antibody-coupled T-cell receptor (ACTR) construct, by providing a) a specific Fc binding domain, i.e. an extracellular ligand-binding domain of a CD16A, CD32A, CD64A, CD16AF158 or CD16A V158
b) a specific transmembrane domain, i.e., CD8a, CD8P, 4-1BB, CD28, CD34, CD4, FccRI7, CDI6A, OX40, CD3Q, CD3c, CD3y, CD3A, TCRa, CD32, CD64, VEGFR2, FAS, PD1, and FGFR2B.
c) a specific cytoplasmic signaling domain: i.e. a cytoplasmic domain of CD3Q or FccR 17.
d) a specific co-stimulatory signaling domain, i.e., 4-1BB, CD28, CD28n.c; variant, OX40, ICOS, CD27, GITR, HVEM, TIM, LFA1, or CD2, or a specific combination based on claim 13.
e) a specific hinge domain, i.e., CD8a, CD28, or IgG.
f) a specific SEQ ID NO according to election above, i.e., SEQ ID NO: 1 or SEQ ID NO: 2 or other SEQ ID based on claim 27 
A specific anti-BCMA antibody, i.e. hSG16.17 or hSG16.45
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1 and 44. 
The groups of inventions listed above do not related to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	The groups listed above are drawn to a process (Groups I) and a product (Group II). The groups (Group 1 and Group 2) lack unity of invention because even though the inventions of the groups require the technical feature of a combination of an anti-BCMA antibody and a population of T lymphocytes or NK cells that express an antibody-couple T-cell receptor (ACTR) construct, which comprises: (a) an Fc binding domain; (b) a transmembrane domain; (c) a cytoplasmic signaling domain comprising an immunooreceptor tyrosine based activation motif (ITAM). This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Wilson (Wilson et al., WO 2016/040441 A1, Publication Date: 2016-03-17), and further 
Wilson teaches of chimeric receptors comprising an extracellular domain with affinity and specificity for the Fc portion of an immunoglobulin (Ig), a transmembrane domain, at least one co-stimulatory signaling domain, and a cytoplasmic signaling domain that comprises an immunoreceptor tyrosine-based activation motif (ITAM). And 
immune cells expressing such a chimeric receptor construct would enhance efficacy of immune therapy such as antibody-based immunotherapies via, e.g., enhancing ADCC activity (page 2, paras. 4-5). Wilson teaches a pharmaceutical composition comprising an immune cell expressing the chimeric receptor and an Fc fusion protein, e.g. a therapeutic antibody (claims 40-42). Wilson teaches treating various cancers, e.g. a cancer of B-cell origin with the pharmaceutical composition (claim 58). However, Wilson does not teach a therapeutically effective amount of an anti-BCMA antibody in the combination.
Oden teaches an antibody (J22.9-xi) binding to BCMA and blocking BCMA signaling. Oden teaches that the antibody effectively depletes multiple myeloma (MM) cells in vitro and in vivo and substantially prolongs tumor-free survival under therapeutic conditions in a xenograft mouse model the antibody shows therapeutic activity to multiple myeloma (Abstract). Oden teaches J22.9-xi provides a new therapeutic antibody for treatment of MM and other diseases (page 1357, col. 1, para. 3).
It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to use the method of Wilson treat MM and to pick a therapeutic antibody, e.g. an anti-BCMA antibody taught by Oden to produce a new 
Therefore, the technical feature linking the inventions of Groups I and II does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             




/PETER J REDDIG/Primary Examiner, Art Unit 1642